ROBERTSON, Judge.
This is a divorce case.
After 42 years of marriage, the husband filed for divorce on the grounds of incompatibility and requested that the trial court make an equitable distribution of the marital assets. After receiving ore tenus evidence, the court divorced the parties on February 15, 1989. The court ordered, inter alia, that the husband pay $400 monthly *1081periodic alimony to the wife. The wife’s post-trial motion was denied and she appeals.
The single issue the wife raises on appeal is whether the trial court abused its discretion in awarding her only $400 per month periodic alimony.
At the outset, we note our limited standard of review in divorce cases where the trial court receives ore tenus evidence. The judgment of the trial court is presumed correct and will not be disturbed on appeal unless it is plainly and palpably wrong or unjust. Lucero v. Lucero, 485 So.2d 347 (Ala.Civ.App.1986). It is well settled that the matter of which the wife complains, periodic alimony, lies within the sound discretion of the trial court. Brannon v. Brannon, 477 So.2d 445 (Ala.Civ.App.1985).
In its final judgment of divorce, the trial court noted many factors it considered in making its alimony award. The factors included the ages and health of the parties, their financial circumstances and standard of living, the length of the marriage, the conduct of the parties, and the potential earning ability of the parties. These factors have been recognized as appropriate factors to be considered. Brannon, supra; and Echols v. Echols, 459 So.2d 910 (Ala.Civ.App.1984).
The cases are legion on this subject and it would contribute nothing to existing law to supply a detailed summary of the facts in this appeal. Suffice it to say that after thoroughly reviewing the record in this appeal with the attendant legal presumptions, we are not persuaded that the trial court abused its discretion in making the alimony award. Accordingly, the judgment of the trial court is due to be affirmed.
The husband’s request for attorney’s fee in this appeal is denied.
AFFIRMED.
INGRAM, P.J., and RUSSELL, J., concur.